Citation Nr: 0942172	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right foot 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a urinary tract 
disorder, to include urethritis and gonorrhea.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, and 
dysthymia.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder, and if so, may such claim be granted.

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to service connection for a respiratory 
disorder.

8.  Entitlement to a compensable initial rating for left knee 
and left buttock scars.

9.  Entitlement to an increased rating for chronic 
prostatitis, rated as non-compensable from April 2005, and as 
40 percent disabling from August 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board also notes that at the Veteran's December 2007 
hearing he initiated an informal service connection claim for 
a left knee disorder.  Hearing Trans. p. 3.  The Board refers 
this matter to the RO for proper development.  

The issues of entitlement to service connection for a 
respiratory disorder, and a heart disorder, as well as the 
claim for entitlement to an increased rating for chronic 
prostatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1987 Board decision denied service connection 
for right foot, right leg/knee, and urinary tract disorders 
because the evidence of record failed to demonstrate a nexus 
between them and service.  

2.  An August 2002 RO decision declined to reopen the claims 
for service connection for right foot, right leg/knee and 
urinary tract disorders finding the evidence added to the 
record was not new and material as it was duplicative or 
continued to fail to demonstrate a nexus between the claimed 
disorders and service; the Veteran did not appeal this 
decision.   

3.  An August 2002 rating decision also denied service 
connection for psychiatric disability and a lumbar spine 
disability because the Veteran lacked a diagnosis of any of 
these disorders; the Veteran did not appeal this decision 
within one year of receiving notification.  

4.  Evidence added to the record since the August 2002 rating 
decisions does not relate to an unestablished fact necessary 
to substantiate the Veteran's claims for service connection 
for right foot, right knee, acquired psychiatric and urinary 
tract disorders, and does not raise a reasonable possibility 
of substantiating these claims.

5.  Evidence added to the record since the August 2002 
decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
lumbar spine disorder, and raises a reasonable possibility of 
substantiating that claim.

6.  The Veteran had no treatment for a lumbar spine disorder 
in service or diagnosis with arthritis within one year of 
separation.

7.  There is no medical evidence linking the Veteran's 
current lumbar spine disorder to his military service or any 
incident therein.  

8.  There is no competent evidence of record indicating the 
Veteran's left knee and left buttock scars are unstable or 
painful, are deep, cover 144 square inches or more, or result 
in limitation of motion or function.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 2002 rating 
decision denying the Veteran's applications to reopen service 
connection claims for right foot, right knee, psychiatric and 
urinary tract disorders is not new and material and his 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Evidence added to the record since the August 2002 rating 
decision denying the Veteran's service connection claim for a 
lumbar spine disorder is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A lumbar spine disorder was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

4.  The criteria for an initial compensable rating for left 
knee and left buttock scars are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) have been fully satisfied by an April 2005 letter.   

Regarding the left knee and left buttock scars, the Board 
notes that these issues arose from claims for service 
connection, which were granted, and the Veteran now appeals 
the initial rating that was assigned.  Since his initiating 
claim was granted, no further notice under the aforementioned 
law and regulation is necessary with respect to these maters.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service, VA treatment and 
private treatment records have all been obtained, and the 
Veteran has not indicated there are any addition records that 
the VA should seek to obtain on his behalf.  The Veteran's 
request for a hearing has also been honored, and the Board 
does not have notice of any additional relevant evidence 
which is available but not of record.  Moreover, the Veteran 
was provided a VA examination with respect to his left knee 
and left buttock scars claim.  Examinations are not required 
with respect to claims to reopen, unless the claim is first 
reopened, and as to the lumbar spine, a VA examination is not 
required with respect to this claim, as there is no credible 
evidence of a diagnosis of this disorder during service and 
there is no basis to conclude this disorder is related to 
service.  

Applications to Reopen

A September 1987 Board decision denied the Veteran's service 
connection claims for a right leg/knee disorder, a right foot 
disorder and a urinary tract infection disorder.  This denial 
considered the Veteran's service treatment records, VA 
treatment records, private treatment records and the 
Veteran's testimony at a RO hearing.  After considering all 
the evidence of record, the Board concluded that the evidence 
of record failed to provide the necessary nexus between any 
currently claimed disorder and the Veteran's military 
service.  Upon issuance, this decision became final.  
38 U.S.C.A. § 7103(a).

An August 2002 rating action denied the Veteran's service 
connection claims for a psychiatric disorder, and a lumbar 
spine disorder, as well as declined to reopen the Veteran's 
service connection claim for urinary tract, right knee, and 
right foot disorders.  This decision noted no psychiatric or 
lumbar spine diagnoses in the record, and as to those issues 
previously denied, determined the additional evidence was 
duplicative and failed to show a nexus between current 
disability and service.  Ultimately, this decision became 
final, after the Veteran failed to appeal the decision within 
the prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The August 2002 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen any of these respective claims, the appellant 
must present or secure new and material evidence with respect 
to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As it relates to each of the Veteran's applications to reopen 
service connection, the Veteran has submitted copies of his 
service treatment record.  The newly submitted evidence 
duplicates information already considered by the Board in 
September 1987 and by the RO in August 2002, as both 
decisions considered the Veteran's service treatment records.  
Consequently, this evidence is not new within the meaning of 
38 C.F.R. § 3.156(a).

Additionally, the Veteran's testimony from his December 2007 
Board hearing has been added to the record.  At this hearing, 
the Veteran continued to maintain that each of his claimed 
disorders were related to service.  This newly submitted 
evidence duplicates the Veteran's position and information 
already as considered in the RO's August 2002 decision.  
Consequently, this evidence is not new within the meaning of 
38 C.F.R. § 3.156(a).

Right Foot Disorder

Recent VA treatment records have also been added to the 
record; however, these records fail to reference any 
treatment related to the Veteran's right foot, and fail to 
connect any right foot condition to the Veteran's military 
service.  Thus, these records are not material within the 
meaning of 38 C.F.R. § 3.156(a).

Right Knee Disorder

Concerning the Veteran's right knee disorder, numerous VA 
treatment records have been added to the record related to 
the treatment of his right knee, including surgery.  However, 
these records fail to indicate there is any nexus between the 
Veteran's current disorder and his military service or any 
incident therein.  Thus, these records are not material 
within the meaning of 38 C.F.R. § 3.156(a).

Urinary Tract Disorder

As it relates to the Veteran's urinary tract, numerous VA and 
private treatment records have been added to the record.  
However, none of these records reflect a current diagnosis of 
a urinary tract disorder, including urethritis or gonorrhea.  
As there is no medical evidence of any current relevant 
disorder, the newly submitted evidence is not material within 
the meaning of 38 C.F.R. § 3.156(a).  

Acquired Psychiatric Disorder

Numerous private and VA treatment records have also been 
added to the record; however, none diagnose the Veteran with 
any current psychiatric disorder.  Moreover, at his December 
2007 hearing, the Veteran conceded that he was not receiving 
treatment for any psychiatric disorder.  Therefore, what was 
lacking in the August 2002 RO decision is still lacking; a 
current diagnosis of a psychiatric disorder, and the newly 
submitted evidence is not material within the meaning of 
38 C.F.R. § 3.156(a).  

Lumbar Spine Disorder

The evidence added to the record since the August 2002 RO 
decision denying service connection for a lumbar spine 
disorder includes a September 2003 VA radiology report, 
indicating Grand I retrolisthesis of L4 over L5.  

At the time of the August 2002 rating decision, the RO 
concluded that a chronic disability had not been shown.  The 
Veteran has now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence which provides support for his 
contention that he has a chronic lumbar spine disorder.  The 
Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

Lumbar Spine Disorder

The Veteran maintains that while in service he was involved 
in a motor vehicle accident, which resulted in an injury to 
his back.  It is this back injury that the Veteran maintains 
resulted in his current lumbar spine disorder and forms the 
basis of his service connection claim.

A July 1964 service treatment record documents the Veteran's 
treatment following a motor vehicle accident.  However, there 
is no indication the Veteran sustained any injury to his 
back, and his November 1966 separation examination notes no 
abnormalities associated with the Veteran's spine, or 
musculoskeletal system.  Thus, the Veteran's service 
treatment record contains no report of any complaints or 
treatments related to the Veteran's back.

The first diagnosis of any back related disorder is a 
September 2003 VA radiology report.  This record indicates 
that the Veteran had moderate narrowing of the L4-L5 disc 
with minimal or Grade I retrolisthesis of L4 over L5.  
Neither this record, nor any subsequent record indicates any 
current lumbar spine disorder is related to the Veteran's 
military service or any incident therein.  

In evaluating the Veteran's claim, the Board acknowledges the 
Veteran's claim that his current lumbar spine disorder is 
related to his military service, more specifically the July 
1964 motor vehicle accident.  However, lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Therefore, his opinion alone 
is insufficient to provide the necessary nexus between his 
current disorder and his military service, any incident 
therein.  

The first post service diagnosis and treatment for any lumbar 
spine disorder is documented in the September 2003 VA 
radiology report, which places the onset of any complaints or 
treatment related to any lumbar spine disorder some thirty-
six years (1967-2003) after service.  The significant gap 
between the Veteran's separation from service and his first 
post-service treatment tends to weigh against his claims of 
continuity of symptomatology.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, no medical opinion of record 
provides the necessary nexus between the Veteran's current 
lumbar spine disorder and his military service or any 
incident in service.  As there is no competent evidence of 
record linking the Veteran's current lumbar spine disorder to 
his military service or any incident in service, there is an 
insufficient basis upon which to grant the Veteran's claim, 
and it is denied.

Increased Rating Claim

By way of history, an August 2005 rating action granted the 
Veteran service connection for residual scars of the left 
knee, left buttock and forehead, and a noncompensable rating 
was assigned.  In a subsequent rating action, the scar of the 
forehead was distinguished from the others and separately 
evaluated.  The Veteran did not pursue an appeal of the 
forehead scar.  

As it relates to the residual scars of the left knee and left 
buttock, the Veteran's disorders were rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  The Board notes that during 
the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 4.118, relating to evaluation of the skin.  See 78 FR 54710 
(2008).  This revision applied only to claims received on and 
after October 23, 2008, or if the Veteran requested an 
evaluation under the revised regulations.  78 FR 54710 
(2008).  In the present matter, the Veteran's claim was 
received in April 2005, and there has been no request by the 
Veteran, or his representative, for this claim to be reviewed 
under these revised criteria.  Therefore, the Board will 
evaluate the Veteran's claim under 38 C.F.R. § 4.118, 
effective before October 23, 2008.

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A scar, on an area other than the head, face, or neck, that 
is superficial and causes no limitation of motion is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under 
Diagnostic Code 7802, the scar must cover an area, or areas, 
of 144 square inches (929 sq. cm.) or greater, to receive a 
10 percent rating, the only rating provided under this 
regulation.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  Scars in widely separated area, as on two 
or more extremities or on anterior or posterior surfaces, are 
to be rated separately and combined as outlined in 38 C.F.R. 
§ 4.25.  Id. at Note 1.  

In an effort to assist the Veteran, he was provided a March 
2007 VA examination where the examiner performed an 
examination of the Veteran's left knee and left buttock 
scars.  Initially, the examiner noted that the Veteran did 
not have any current symptoms from these scars.  On physical 
examination, the examiner found two small almost adjacent 
scars on the Veteran's left buttock, which both measured 3/4 by 
1/2 inches.  The examiner also noted a 2 by 1/2 inch scar on the 
Veteran's left patella.  The scars were found to have no 
underlying adherence of tissue and the texture of the skin 
was pliable.  Additionally, the scars were found to be stable 
and superficial, with no elevation or depression.  Further 
physical examination of the Veteran's knee revealed arthritic 
changes with range of motion from zero to 95 degrees, but 
these changes were not linked to the Veteran's scars.  
Moreover, the Veteran did not indicate that his scars 
resulted in any pain.

In view of this, the Board finds that the Veteran's left knee 
and left buttock scars do not meet the schedular criteria for 
a compensable rating.  At his March 2007 examination, the two 
scars on the Veteran's left buttock measured 3/4 by 1/2 inches 
and the scar on his left patella measured 2 by 1/2 inches.  
Based on these measurements the Veteran's superficial scars 
cover an area far less than 144 square inches, warranting 
only a non-compensable rating under Diagnostic Code 7802.  

The Board also finds that the evidence of record fails to 
indicate the Veteran's scars are deep, unstable, painful on 
examination, or result in limitation of motion or function, 
which would warrant consideration under Diagnostic Codes 
7801, 7803, 7804 and 7805.  

Additionally, the Board notes that the Veteran maintains that 
the scars on his left knee have resulted in damage to this 
knee; however, lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board further notes that no competent 
evidence of record connects any left knee disorder to the 
Veteran's military service, or his service connected left 
knee and left buttock scars.  

Even if the Board were to concede (which it does not) that 
the Veteran's service connected left knee and left buttock 
scars resulted in a left knee disorder, a compensable rating 
for a left knee disorder would be unwarranted, as the 
competent medical evidence of record fails to indicate any 
(i) limitation of flexion to 45 degrees, (ii) limitation of 
extension to 10 degrees, (iii) recurrent subluxation or 
lateral instability, (iv) ankylosis, (v) semilunar dislocated 
cartilage, (vi) impairment of the tibia and fibula, or (vii) 
Genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5263.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a right foot disorder, the 
Veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a right knee disorder, the 
Veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a urinary tract disorder, 
to include urethritis and gonorrhea, the Veteran's appeal is 
denied.

New and material evidence not having been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, and dysthymia, the 
Veteran's appeal is denied.

New and material evidence has been presented to reopen a 
claim for service connection for a lumbar spine disorder, but 
the reopened claim is denied.

An initial compensable rating for left knee and buttock scars 
is denied.  


REMAND

Heart and Respiratory Disorder

The record shows that in service, the Veteran was treated for 
pericarditis (inflammation of the fibrous sac surrounding the 
heart) and pleurodynia (inflammation of the lining tissue of 
the lungs), apparently caused by the coxsackie virus.  The 
Veteran currently has hypertension, and recent chest x-rays 
have shown calcified adenopathy in both hila and multiple 
calcified granulomas, indicating old granulomatous disease.  
The Veteran should be provided with a VA examination to 
determine if any currently diagnosed respiratory or 
cardiovascular disorder is related to the military service or 
any incident therein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a 
low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Regarding chronic prostatitis, the Veteran's November 2005 
notice of disagreement included his disagreement with the 
non-compensable rating assigned for his chronic prostatitis.  
During the pendency of the Veteran's claim, an April 2007 
rating action increased his noncompensable rating for chronic 
prostatitis to a 40 percent rating; however, this issue was 
not included on the Veteran's May 2007 statement of the case.  
Though the Veteran was assigned a higher rating, this did not 
represent a full grant of the benefits the Veteran sought on 
appeal and this issue should have been included in the May 
2007 statement of the case.  See AB v. Brown, 6 Vet. App.  
35, 38 (1993); see also 38 C.F.R. § 3.103(a).  Accordingly, a 
statement of the case should be issued related to this issue 
and the Veteran provided an opportunity to appeal this rating 
to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any heart and respiratory disorder.  
The claims folder should be made available 
to and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorders, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current respiratory disorder and 
any current heart disorder (including 
hypertension) is related to service.  The 
examiner should specifically comment on 
whether there is any relationship between 
current disability, and the Veteran's in-
service treatment for the coxsackie virus 
and the calcification noted on in-service 
chest x-rays.  The examiner should provide 
a rationale for all opinions given.

2.  Next, the RO should re-adjudicate the 
claims for service connection for heart 
and respiratory disorders.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond, before the case is returned for 
further review.  

3.  The AMC/RO should issue a statement of 
the case with respect to the issue of 
entitlement to an increased rating for 
chronic prostatitis, rated at 0 percent 
from April 2005, and 40 percent from 
August 2006.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


